Exhibit 3.1 ARTICLESOFINCORPORATION OF SpineZ Corp., ANevadacorporation ARTICLE I NAME The name of the corporation is Spinez Corporation (the "Corporation"). ARTICLE II RESIDENT AND REGISTERED OFFICE The name and address of the Corporation's resident agent for services of process is Vcorp Services, LLC, 1645 Village Center Circle, Suite 170, Las Vegas, NV 89134. ARTICLE III CAPITAL STOCK 1.Authorized Capital Stock. The total number of shares of stock this Corporation is authorized to issue shall be one hundred million (100,000,000) shares. This stock shall be divided into two classes to be designated as "Common Stock" and "Preferred Stock." 2.Common Stock. The total number of authorized shares of Common Stock shall be ninety nine million (99,000,000) shares with par value of $0.001 per share. 3.Preferred Stock. The total number of authorized shares of Preferred Stock shall be one million (1,000,000) shares with par value of $0.001 per share. The board of directors shall have the authority to authorize the issuance of the Preferred Stock from time to time in one or more classes or series, and to state in the resolution or resolutions from time to time adopted providing for the issuance thereof the following: (a) Whether or not the class or series shall have voting rights, full or limited, the nature and qualifications, limitations and restrictions on those rights, or whether the class or series will be without voting rights; (b) The number of shares to constitute the class or series and the designation thereof; (c)The preferences and relative, participating, optional or other special rights, if any, and the qualifications, limitations, or restrictions thereof, if any, with respect to any class or series; (d)Whether or not the shares of any class or series shall be redeemable and if redeemable, the redemption price or prices, and the time or times at which, and the terms and conditions upon which, such shares shall be redeemable and the manner of redemption; (e)Whether or not the shares of a class or series shall be subject to the operation of retirement or sinking funds to be applied to the purchase or redemption of such shares for retirement, and if such retirement or sinking, funds be established, the amount and the terms and provisions thereof: -1- (f) The dividend rate, whether dividends are payable in cash, stock of the Corporation , or other property, the conditions upon which and the times when such dividends are payable, the preference to or the relation to the payment of dividends payable or any other class or classes or series of stock, whether or not each dividend shall be cumulative or noncumulative, and if cumulative, the date or dates from which such dividends shall accumulate; (g)The preferences, if any, and the amounts thereof which the holders, of any class or series thereof are entitled to receive upon the voluntary or involuntary dissolution of, or upon any distribution of assets of, the Corporation; (h)Whether or not the shares of any class or series are convertible into, or exchangeable for, the shares of any other class or classes or of any ether series of the same or any other class or classes of stock of the Corporation and the conversion price or prices or ratio or ratios or the rate or rate; at which such exchange may be made, with such adjustments, if any, as shall be stated and expressed or provided for in such resolution or resolutions; and (i)Such other rights and provisions with respect to any class or series as may to the board of directors seem advisable. The shares of each class or series of the Preferred Stock may vary from the shares of any other class or series thereof in any respect. The Board of Directors may increase the number of shares of the Preferred Stock designated for any existing class or series by a resolution adding to such class or series authorized and un issued shares of the Preferred Stock not designated for any existing class or series of the Preferred Stock and the shares so subtracted shall become authorized, unissued and undesignated shares of the Preferred Stock. ARTICLE IV DIRECTORS The number of directors comprising the board of directors shall be fixed and may he increased or decreased from time to time in the manner provided in the bylaws of the Corporation, except that at no time shall there be less than one director. ARTICLE V PURPOSE The purpose of the Corporation is to engage in any lawful act or activity for which corporations may be organized under Nevada Revised Statutes ("NRS"). ARTICLE VI DIRECTORS' AND OFFICERS' LIABILITY The individual liability of the directors and officers of the Corporation is hereby eliminated to the fullest extent permitted by the NRS, as the same may be amended and supplemented. Any repeal or modification of this Article by the stockholders of the Corporation shall be prospective only, and shall not adversely affect any limitation on the personal liability of a director or officer of the Corporation for acts or omissions prior to such repeal or modification. -2- ARTICLE VII INDEMNITY Every person who with or is a party to, or is threatened to be made a party to, or is involved i n any action, suit or proceeding, whether civil, criminal, administrative or investigative, by reason of the fact that he, or a person of whom he is the legal representative, is or was a director or officer of the Corporation, or is or was serving at the request of the Corporation as a director or officer of another corporation, or as its representative in a partnership , joint venture, trust or other enterprise, shall be indemnified and held harmless to the fullest extent legally permissible under the laws of the State of Nevada from ti me to time against expenses, liability and loss (including attorneys' fees, judgments, fines and amounts paid or to be paid in settlement) reasonably incurred or suffered by him in connection therewith. Such right of indemnification shall be a contact right which may be enforced in any manner desired by such person. The expenses of officers and directors, incurred in defending a civil or criminal action, suit or proceeding must be paid by the Corporation as they are incurred and in advance of the final disposition of the action, suit or proceeding, upon receipt of an undertaking by or on that behalf of the director or officer to repay the amount if it is ultimately determined by a court of competent jurisdiction that he is not entitled to be indemnified by the Corporation. Such right of indemnification shall not, be exclusive of any other right which such directors, offers or representatives may have or hereafter acquire, and, without limiting the generality of such statement, they shall be entitled to their respective rights of indemnification under any bylaw, agreement, vote of stockholders, provision of law, or otherwise, as well as their rights under this Article. Without limiting the application of the foregoing, the board of directors may adapt bylaws from time to ti me with respect to indemnification, to provide at all times the fullest indemnification permitted by the laws of the State of Nevada, and may cause the Corporation to purchase and maintain insurance on behalf of any person who is or was a director or officer of the Corporation, or is or was serving at the request of the Corporation as director, or officer of another corporation, or as its representative in a partnership, joint venture, trust or other enterprises against any liability assessed against such a person and incurred in any such capacity or arising out of such status whether or not the Corporation would have the power to indemnify such person. The indemnification provided in this Article shall continue as to a person who has ceased to be a director, officer, employee or agent, and shall inure to the benefit of the heirs, executers and administrators of such person. Dated: July 30, 2013 Incorporator: Ekaterina Williams Sichenzia Ross Friedman Ference LLP 6 l Broadway, 32 Floor New York, NY 10006
